DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 9/22/2020.
Claims 1-9 are pending. 

Information Disclosure Statement
The information disclosure statements (IDS) filed on 9/22/2020 and 10/21/2020 have been considered by Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (in the second limitation after the preamble) recites “at least one of the nodes” and this same limitation ends with “this node.” The following limitation (which begins with “decoding, by the destination…”) recites “from a node,” the next limitation the nodes,” and the next limitation recites “determination, by at least one node…from that node’s set of correctly decoded source messages” and the next limitation (which begins with “transmission of binary information”) recites “when the determination by the node…” These various recitations of “this node,” “at least one node,” “that node,” and “the node” make it unclear which node(s) is being referred to and result in the claim being indefinite. 

Claim 2 further recites “the nodes” and makes claim 1 further indefinite for the above stated reasons. 

Claims 3-6 are rejected by virtue of being dependent on claim 1. 
	Claim 7 is rejected for the same reasons as explained above with respect to claim 1. 

Claim 8 further recites “the nodes” and makes claim 7 further indefinite for the above stated reasons. 

Claim 9 is rejected by virtue of being dependent on claim 7. 

Allowable Subject Matter
Claims 1-9 are allowed, subject to correction of the noted 112 rejections. 

For example, see figure 2 and paragraph 27 of Coffee, wherein disclosed is a binary data relay system for modulating and demodulating data. 
However, Coffee does not disclose, suggest, or render obvious the limitations of claims 1 and 7 that recite transmitting successive messages forming a frame by a telecommunications system with M sources (S1, ..., SM), and a destination according to an orthogonal multiple access scheme of a transmission channel between the nodes taken from among the M sources with a maximum number of M + Tmax time slots per transmitted frame including M slots allocated, during a first phase, to the successive transmission by the M sources, and at most Tmax slots for one or more cooperative transmissions allocated, during a second phase, to one or more nodes selected according to a selection strategy, 1 <= Tmax, the nodes operating in half-duplex mode.
As such, claims 1 and 7 are allowed over the closest prior art reference of Coffee. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412